Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2004

Steele v. Erie
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3353




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Steele v. Erie" (2004). 2004 Decisions. Paper 206.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/206


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        NO. 03-3353
                                       ____________

                                    THOMAS STEELE

                                                          Appellant
                                              v.

      THE CITY OF ERIE; EDWARD J. SPAGEL, JR, CORPORAL; JOHN DOE

                                       ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 01-cv-00338)
                        District Judge: Hon. Sean J. McLaughlin
                                     ____________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    October 8, 2004

       BEFORE: SLOVITER, VAN ANTWERPEN and COW EN, Circuit Judges

                                 (Filed : October 20, 2004)
                                       ____________

                                         OPINION
                                       ____________

VAN ANTWERPEN, Circuit Judge

       Thomas Steele (hereinafter “Appellant”) brought suit against the City of Erie and

investigating officer Corporal Edward Spagel, Jr. under 42 U.S.C. §1983. He alleged

four causes of action: (1) arrest without probable cause; (2) general failure of the City of
Erie to properly train, supervise and discipline its officers; (3) various state tort claims

stemming from his arrest; and (4) failure of Corporal Spagel’s supervisors to

appropriately supervise, control and discipline him (a John Doe claim). The District

Court granted summary judgment in favor of Erie and Corporal Spagel. Appellant now

argues only two issues on appeal: that the District Court erred in granting summary

judgment when it found, as a matter of law, that probable cause existed to arrest him; and

that the District Court erred in granting summary judgment when it found that Appellant’s

plea to two summary offenses precluded his §1983 claim arising from any alleged

malicious prosecution. We now affirm the District Court’s rulings as to both these points.




                              I. Factual and Procedural History

       We shall briefly review the essential facts of this case. Sometime after 1:00 a.m.

on October 9, 1999, two pedestrians were injured in a hit-and-run accident at the

intersection of West 26 th Street and Cherry Street in Erie, Pennsylvania. Corporal Spagel

was assigned as the primary investigator of this accident.

       Soon after the accident, the victims of the hit-and-run stated that they were hit by

an eastbound white car they identified as possibly a Grand Am. A black, driver’s side

rear view mirror was found at the scene.1 Spagel soon after learned that a woman,

tentatively identified by a tavern patron only as “Lisa,” had stopped at the nearby Dairy

   1
   This driver’s side rear view mirror was later determined to have come from either a
Chevrolet Cavalier or a Pontiac Sunbird, model years 1988 to 1994.

                                               2
Mart two hours after the accident and had inquired about the accident and the victims.

The Dairy Mart clerk noticed the woman drove a white car with some damage to the

front. Corporal Spagel was unable to discover any further information pertaining to

“Lisa.”

         On November 11, 1999, Corporal Spagel learned from a Wesleyville Police officer

that Appellant had had his driver’s side rear view mirror replaced on his 1989 Chevrolet

Cavalier. Corporal Spagel contacted Appellant, who denied hitting anyone but did

acknowledge his presence in the vicinity of 26th Street and Cherry Street at the

approximate time of the accident. 2 Appellant stated he believed the mirror had been

knocked off the night of the accident by another pedestrian while Appellant had been

driving home. Corporal Spagel also noticed other damage to the front end of Appellant’s

car during the conversation, which Appellant attributed to a deer strike occurring the

same day as the accident.

         After reviewing his investigation findings, Corporal Spagel completed an affidavit

of probable cause and sought an arrest warrant for Appellant. Nowhere in this affidavit

did Corporal Spagel mention “Lisa” or that Appellant had stated he was traveling in a

westerly direction the evening of the accident. The warrant was issued, and Appellant

was arrested. Appellant was charged with seven violations of the Pennsylvania Motor




   2
       Appellant represented to Corporal Spagel that he had driven westbound that evening.

                                              3
Vehicle Code, and pleaded no contest to two summary offenses.3

         On or about October 15, 2001, Appellant filed this suit in federal District Court for

the Western District of Pennsylvania, alleging his four causes of action. On the

recommendation of a Magistrate Judge, the District Court granted Appellees’ motion for

summary judgment as to all claims.




                                    II. Standard of Review

         The District Court had jurisdiction over this matter pursuant to 28 U.S.C. §§1331

and 1343(a)(3) & (a)(4) and 42 U.S.C. §1983. We now exercise jurisdiction over this

appeal of a final district court order under 28 U.S.C. §1291. This Court’s review of the

District Court’s summary judgment order in favor of Appellees is plenary. See Torres v.

McLaughlin, 163 F.3d 169, 170 (3d. Cir. 1998).




                                        III. Discussion

                            Probable Cause to Arrest Appellant

         We first resolve Appellant’s claim that no probable cause existed to justify the

issuance of an arrest warrant.

         Appellant here claims that the District Court erred in granting summary judgment

as a matter of law with regard to his §1983 claims. While generally “the question of



   3
       The Commonwealth nolle prosequied the remaining five charges.

                                               4
probable cause in a §1983 damage suit is one for the jury,” Montgomery v. De Simone,

159 F.3d 120, 124 (3d. Cir. 1998), a district court may conclude, as a matter of law, that

the evidence, when viewed in the light most favorable to the plaintiff, reasonably would

support a finding of probable cause, and may enter summary judgment accordingly. See

Sherwood v. Mulvihill, 133 F.3d 396, 401 (3d. Cir. 1997).

       It is well-established that probable cause exists where “facts and circumstances

[are] sufficient to warrant a prudent man in believing that the [suspect] had committed or

was committing an offense.” Sharrar v. Felsing, 128 F.3d 810, 818 (3d. Cir. 1997). As

we have stated before, in order to succeed in challenging a warrant for want of probable

cause, a litigant in Appellant’s position must prove that a warrant was obtained by

“knowingly and deliberately, or with a reckless regard for the truth, mak[ing] false

statements or omissions that create[d] a falsehood” and that “such statements or

omissions are material...to a finding of probable cause.” Wilson v. Russo, 212 F.3d 781,

787 (3d. Cir. 2000). Appellant does not meet this standard.

       After reviewing the record and scrutinizing Corporal Spagel’s affidavit of probable

cause, we are satisfied that, as a matter of law, probable cause existed at the time he

petitioned for the arrest warrant. At the time Corporal Spagel sought the warrant, he had

a suspect who (1) admitted to being in the vicinity of the accident at the approximate time

the accident occurred, (2) drove a car of similar make and color as that identified by the

victims, and (3) whose car was damaged in a manner consistent with the damage incurred



                                              5
in striking a pedestrian.4 Such evidence persuades us that the District Court was correct

to find that a prudent police officer in Corporal Spagel’s position would conclude that

there was probable cause to arrest Appellant, the only suspect under investigation at the

time.5

         Appellant makes much of the facts omitted by Corporal Spagel (namely any

reference to “Lisa” or Appellant’s claimed westwardly travel direction), and summarily

concludes that this evidence is sufficiently exculpatory to counsel against a finding of

probable cause. While this evidence may have proved useful in establishing a juror’s

reasonable doubt at trial, it is not of such quantum as to amount to a material omission on

the part of Corporal Spagel. Nothing in our jurisprudence requires a police officer

seeking an arrest warrant to present every scintilla of information acquired during an

investigation to satisfy the standard for a finding of probable cause, as long as his

submission is made in objectively good faith.        Finally, Appellant has not presented any

evidence demonstrating that, had Corporal Spagel listed every bit of information

concerning his investigation, probable cause would have dissolved.

         Therefore, it is clear to us that, as a matter of law, probable cause to arrest the

Appellant existed, and the District Court properly granted summary judgment.


   4
     This damage included not only damage to the automobile’s body, but also the
driver’s side rear view mirror which was left at the scene of the accident.
   5
     Apparently, Corporal Spagel found no further evidence tying the phantom “Lisa” to
the accident. When asked at deposition, Corporal Spagel considered her to be a “person
of interest,” not a suspect.

                                                 6
                 Nolo Contendere Plea Barring Recovery Under §1983

       Since it has been determined that probable cause existed at the time the warrant

was issued, no §1983 action lies. See Montgomery v. De Simone, 159 F.3d at 124

(holding that, in order to prevail in a §1983 malicious prosecution claim, absence of

probable cause for initiation of proceedings must be shown). Nevertheless, we will turn

briefly to Appellant’s assertion that the District Court incorrectly found that his plea of

nolo contendere to two summary offenses barred recovery under §1983.

       In Hector v. W att, 235 F.3d 154 (3d. Cir. 2000), we held that a plaintiff claiming

malicious prosecution must prove actual innocence as an element of his prima facie case.

See Id. at 156. When, as here, a prosecutor seeks a grant of nolle prosequi for charges as

part of a compromise, dismissal of those charges is not an indication of actual innocence.

See Hilfirty v. Shipman, 91 F.3d 573, 580 (3d. Cir. 1996), citing Restatement (Second) of

Torts, §660, cmt. c. Appellant’s own testimony, given at his September 10, 2002

deposition, indicates to us that the Commonwealth’s willingness to nolle prosequi five of

the seven counts brought against him was the result of a plea bargain, not a fatal defect in

the Commonwealth’s case against him. Cf. Haefner v. Burkey, 626 A.2d. 519, 521

(1993) (nolle prosequi of charges because of insufficient evidence). It is unclear to us

how exactly Appellant can claim he “was successful in his challenge to the charges that

he was involved in a hit-and-run accident,” at least to the degree required to successfully



                                              7
bring a malicious prosecution claim. Without more, the revelation that a plea agreement

has been reached does not demonstrate the actual innocence that is required under Hector.

      Therefore, we believe that the District Court properly interpreted Hilfirty and

Haefner, and that it arrived at the conclusion demanded by our holding in Hector.

      We affirm the judgment of the District Court below.




                                            8